DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 11. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 20 recites:
“loading, via user entry, at least one item information of an analyzed item to be analyzed to be either expected or abnormal;”,  “preprocessing, both of the at least one item information and the at least one reference information to facilitate analysis;”, “analyzing, the at least one item information and the at least one reference information to determine at least one result that indicates whether elements of the at least one item are confirmed by the at least one reference information to be expected or abnormal;” “generating an output data with the at least one result;” 
The limitations above demonstrate the independent claims are directed toward the abstract idea of detecting and reporting anomalies with respect to an analyzed item which are concepts that encompass certain methods of organizing human activity, fundamental principles or practices (i.e. mitigating risk) and mathematical concepts (i.e., mathematical formulas/calculations).  See MPEP 2106.04
The Applicant’s Specification in at least [002]   An embodiment of the invention relates to Machine Learning within a computer system, and more particularly to checking baselines for Machine Learning based anomalies detection system. [003]   An embodiment of the invention comprises a novel, innovative and comprehensive end- to-end solution that is practical, effective, agile and cost-effective for microelectronics anomalies detection around provenance, trust and assurance..

As such, the limitations of preprocessing, analyzing, and generating describe a series of steps a human may perform when inspecting an item in comparison to reference materials which pertains to fundamental economic practices or principles such as mitigating risk. Similarly, the recited limitations of preprocessing, analyzing, and generating describe the mathematical formulas and/or calculations necessary for analysis of the item. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.  As such, all of these limitations recited in the independent claims are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a processor”, “a data storage”, “a memory”, “a communication”, “a system” – see claims 1 and 11 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional elements of: “loading, via the processor, at least one reference information about the analyzed item;” and “storing, via the processor, the output data pertaining to the at least one result in a memory” add insignificant extra solution to the judicial exception, i.e., (data gathering, storage), as discussed in MPEP 2106.05 (g).
The other additional element of: “a method of automating analyzing anomalies of at least one item for which no golden reference item is available, by using reference information, wherein the golden reference item is a known non-abnormal instance of an analyzed assembly, the method comprising:” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “a processor”, “a data storage”, “a memory”, “a communication”, “a system” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
The other additional elements of: “loading, via the processor, at least one reference information about the analyzed item;” and “storing, via the processor, the output data pertaining to the at least one result in a memory” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the Symantec, TLI Communications, Versata and Content Extraction and Transmission, LLC v. Wells Fargo Bank court decisions cited in MPEP 2106.05 (d)(II) indicated that “receiving or transmitting data over a network”, “storing and retrieving information in memory” and “electronically scanning or extracting data from a physical document” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “loading” and “storing”, steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
9.	Claims 2-10 and 12-20 are dependent of claims 1 and 11. 
Claims 2 and 12 recite “wherein the analyzed item comprises at least one of a device, microelectronics, a printed circuit board, a medical supplies item, a fashion item, or pharmaceutical substances”, Claims 3, 5, 13, and 15 recite “wherein the at least one item information/reference information comprises at least one of a make, a model, a serial, a revision, a type, an origin, images, visual images, photographs, non-visual images, x-ray images, terahertz images, electromagnetic images, electroscopic image, specifications, datasheets, item literature, shopping reviews, counterfeit databases, item databases, shop listings, social media information, news media information, or a bill of materials.”, Claims 6 and 16 recite “wherein preprocessing both of the at least one item information and the at least one reference information comprises performing one or more of Optical Character Recognition (OCR), text extraction, Natural Language Processing (NLP), image processing, computer vision, image object recognition, textual lookups, textual resolving, and textual auto-complete on both of the at least one item information and the at least one reference information or validating the accuracy of the at least one item information and the at least one reference information”, Claims 7 and 17 recite “wherein analyzing the at least one item information and the at least one reference information comprises determining: confidence in identification, source, specification; risk, trust and compliance levels; whether a bill of materials of the analyzed item is as expected; whether an image of the analyzed item matches with the at least one reference information; known issues with the analyzed item; known issues with the bill of materials of the analyzed item”, Claims 8 and 18 recite “wherein analyzing the at least one item information and the at least one reference information comprises performing automated and manual analysis on the at least one item information and the at least one reference information”, Claims 9 and 19 recite “wherein generating an output data with the at least one result comprises performing one or more of user interface output, report, dashboard, alarm, and notification” which all serve to further describe the data and/or information recited in the abstract idea and steps necessary to carry out the abstract idea. None of these limitations make the claimed invention any less abstract.  Additionally, Claims 4 and 14 recite “wherein loading at least one reference information comprises loading from a local storage or memory, a remote network location, or a search engine.” Claims 10 and 20 recite “wherein storing an output data with the at least one result comprises storing the output data to a local memory or storage, or transmitting output data to a remote location and storing the output data to a memory at the remote location” which adds insignificant extra-solution activity. The steps recite the necessary gathering and storage of data to carry out the abstract idea.  Accordingly, none of the dependent claims include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 2018/0101945 A1).

With respect to claims 1 and 11, Stone discloses 
a method and system of automating analyzing anomalies of at least one item for which no golden reference item is available (¶ 0021: discloses a system and method for automated model-based inspection system for screening electronic components to detect counterfeit articles. ¶ 0036, 0055, 0123: discloses the system 100 is capable of performing multiple inspection tasks for numerous types of inspections from initial inspection to final inspection. As opposed to simply comparing an image to a database of known “good” images, the system 100 can use a combination of comparison-based, fuzzy logic, and artificial intelligence techniques to make decisions on a case-by-case basis.  The combination of these techniques enables the system 100 to inspect various assemblies or parts without a manually entered database of images for comparison.), 
by using reference information, wherein the golden reference item is a known non-abnormal instance of an analyzed assembly (¶ 0054-0055: discloses the analysis system is able to detect non-conforming electronic components with or without reference to a “golden” or “reference” component, i.e., a known good/authentic component.), the method comprising: 
loading, via a processor (¶ 0034: discloses the analysis system includes one or more processors.), from a data storage (¶ 0034: discloses the analysis system includes one or more storage devices), a memory (¶ 0034: discloses a memory), or via a communication, or user entry (¶ 0075: discloses the analysis system may receive a number of user inputs.), 
at least one item information of an analyzed item to be analyzed to be either expected or abnormal (¶ 0028, 0039, 0075, 0128: discloses the system collects data regarding electronic components being inspected…for example the system could capture visual images of the electronic components…. the user inputs can include a type of component being tested.); 
loading, via the processor, at least one reference information about the analyzed item (¶ 0029, 0031, 0036, 0063-0064, 0075-0076: discloses the system not only gathers data from images but can also connect with other databases to gather part features and requirements. The analysis system can automatically retrieve technical data reference information needed for optical comparison of the part…the analysis system may conduct a documentation review to determine if any documentation exists for the respective inspection and/or electronic component.  The analysis system may further conduct a database search including a number of different databases such as Government-Industry Data Exchange, Office of Personnel Management, Cleaning Industry Management Standards, etc.); 
preprocessing, via the processor, both of the at least one item information and the at least one reference information to facilitate analysis (¶ 0029, 0037, 0050: discloses prior to artificial neural network (ANN) utilization, a image captured can be pre-processed to remove artifacts and background features that might otherwise complicate and increase the computational power required for the next steps in the analysis…once the excess features are removed, the system 100 can attempt to measure features and look for non-conformities based on a comparative analysis with known good and bad images stored in a database.); 
analyzing, via the processor, the at least one item information and the at least one reference information to determine at least one result that indicates whether elements of the at least one item are confirmed by the at least one reference information to be expected or abnormal (¶ 0027, 0037, 0031-0032, 0048-0049, 0051, 0054-0055, 0063, 0111, 0113, 0128-0129: discloses the analysis system performs the following tasks at each inspection stage including automatically inspects and compares workmanship and industry standards to help identify counterfeit components, such as via Institute of Printed Circuits or Military and commercial specifications, automatically compares historical and database data of the supplier, vendor, or manufacturer. The analysis system can determine the compliance of the part or assembly.  The analysis system is able to detect non-conforming electronic components with or without a “golden reference”.  A confidence level can identify how confident the analysis system is in its determination that a component is or is not counterfeit.); 
generating, via the processor, an output data with the at least one result (¶ 0089, 0111, 0123, 0126, 0129, 0136: discloses the algorithms employed by the system can provide results in the form of pass/fail/inconclusive which indicate whether non-conformance is suspected.  The overall pass/fail/inconclusive indicator for a component could be based on a comparison of the component’s characteristics to one or more reference parts or a comparison of the component’s characteristics to dimensions or tolerances of manufacturer…the analysis system 110 provides a summary report at step 1310); and 
storing, via the processor, the output data pertaining to the at least one result in a memory (¶ 0065, 0125, 0136: discloses analysis results generated by the system 100 could be uploaded to the one or more databases 306 for storage and later use. The database 306 could store historical inspection records 314 which include previous determinations and identify the results of various scans of electronic components.)

With respect to claims 2 and 12, Stone discloses the method and system, 
wherein the analyzed item comprises at least one of a device (¶ 0038: discloses electronic components 202a-202n), microelectronics (¶ 0038: discloses integrated circuit chips or other circuit components), a printed circuit board (¶ 0031, 0038, 0044, 0054: discloses printed circuit boards), a medical supplies item, a fashion item, or pharmaceutical substances.

With respect to claims 3 and 13, Stone discloses the method and system, 
wherein the at least one item information comprises at least one of a make (¶ 0075: discloses a manufacture of component), a model, a serial (0075: discloses a part number), a revision, a type (0075: discloses a type of component being tested.), an origin, images (¶ 0039, 0075: discloses logo), visual images (¶ 0039: discloses visual images), photographs, non-visual images, x-ray images (¶ 0039: discloses X-ray), terahertz images, electromagnetic images, electroscopic image, specifications (¶ 0075: discloses documents) , datasheets (¶ 0075: discloses documents), item literature (¶ 0075: discloses documents), shopping reviews, counterfeit databases (¶ 0076: discloses a number of databases.), item databases (¶ 0076: discloses a number of databases.), shop listings, social media information, news media information, or a bill of materials.

With respect to claims 4 and 14, Stone discloses the method system, 
wherein loading at least one reference information comprises loading from a local storage or memory (¶ 0050: discloses the system can receive one or more inputs via one or more internal databases.), a remote network location (¶ 0036, 0050-0051: discloses the system 100 not only gathers data from images but can also connect with other databases to gather part features and requirements. the system can receive one or more inputs via one or more external databases.), or a search engine (¶ 0076: discloses a database search).

With respect to claims 5 and 15, Stone discloses the method and system, 
wherein the at least one reference information comprises at least one of a make, a model, a serial, a revision, a type, an origin, images, visual images, photos, non-visual images, x-ray images, terahertz images, electromagnetic images, electroscopic image, specifications (¶ 0075-0075), datasheets (¶ 0075-0075), item literature (¶ 0075-0075), shopping reviews, counterfeit databases, item databases (¶ 0075-0075), shop listings, social media information, news media information, or a bill of materials.

With respect to claims 6 and 16, Stone discloses the method and system, 
wherein preprocessing both of the at least one item information and the at least one reference information comprises performing one or more of Optical Character Recognition (OCR), text extraction, Natural Language Processing (NLP), image processing, computer vision, image object recognition, textual lookups, textual resolving, and textual auto-complete on both of the at least one item information and the at least one reference information or validating the accuracy of the at least one item information and the at least one reference information. (¶ 0029, 0037, 0050: discloses prior to artificial neural network (ANN) utilization, a image captured can be pre-processed to remove artifacts and background features that might otherwise complicate and increase the computational power required for the next steps in the analysis…once the excess features are removed, the system 100 can attempt to measure features and look for non-conformities based on a comparative analysis with known good and bad images stored in a database.)

With respect to claims 7 and 17, Stone discloses the method and system, 
wherein analyzing the at least one item information and the at least one reference information comprises determining: confidence in identification, source, specification (¶ 0113: discloses the confidence level can identify how confident the analysis system is in its determination.); risk, trust and compliance levels (¶ 0037: discloses the analysis system can determine the compliance of the part or assembly.); whether a bill of materials of the analyzed item is as expected (¶ 0031-0032: discloses the analysis system can automatically inspect and compare workmanship and industry standards to help identify counterfeit components via Institute of Printed Circuits or Military and commercial specifications…automatically compare historical and database data of the supplier, vendor, or manufacturer.); whether an image of the analyzed item matches with the at least one reference information (¶ 0055: discloses detecting non-conforming electronic component with or without reference to a “golden” reference.); known issues with the analyzed item (¶ 0064-0065); known issues with the bill of materials of the analyzed item. (¶ 0064-0065)

With respect to claims 8 and 18, Stone discloses the method and system, 
wherein analyzing the at least one item information and the at least one reference information comprises performing automated (¶ 0021, 0037-0032: discloses the analysis system can perform the following tasks at each inspection including automatically identify a part, retrieve technical data reference needed for comparison of the part, inspect and compare with Institute of Printed Circuits, Military, and commercial specification, compare historical and data of the supplier, vendor, or manufacturer.) and manual analysis on the at least one item information and the at least one reference information. (¶ 0034, 0053: discloses the analysis system can provide an aid for human inspectors…including automated instructions for human to reference as to what to inspect.)

With respect to claims 9 and 19, Stone discloses the method and system, 
wherein generating an output data with the at least one result comprises performing one or more of user interface output (¶ 0035, 0053, 0089, 0092: discloses display interface 112.), report (Fig. 11, ¶ 0089, 0111, 0123, 0126, 0129, 0136: discloses the analysis system 110 provides a summary report. An example report 1100 contains analysis results for multiple electronic components.  The report summarizes the results for easy review. The report provides baseline and areas of improvement even without reference to an known good components.), dashboard, alarm, and notification.

With respect to claims 10 and 20, Stone discloses the method and system, 
wherein storing an output data with the at least one result comprises storing the output data to a local memory or storage (¶ 0065, 0125, 0136: discloses reports could be generated and analysis results could be uploaded to a database 306.), or transmitting output data to a remote location and storing the output data to a memory at the remote location. (¶ 0065, 0125, 0136: discloses analysis results could be uploaded to other location for storage and later use.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kent (US 2021/0082101 A1) – (¶ 0033: In an operation 92, the labeled electronic components 90 are optionally compared with a bill of materials (BOM) 94 for the COTS item (assuming the electronic item 12 is a COTS item and the BOM 94 for the COTS product is available in electronic form). If a components layout specification 96 for the COTS product is available, then the operation 92 may further compare the locations of the labeled electronic components 90 with their expected locations from the layout specification 96. A BOM compliance report 98 is generated by the operation 92. The BOM compliance report 98 identifies any missing components (that is, components on the BOM 94 but not among the labeled electronic components 90), any extra components (that is, any labeled electronic component that is not on the BOM), and (if the layout specification 96 is available) information on any substituted components. If the operation 86 identified any discrepancies between the labeling for an electronic component based on the OCR'd text versus the labeling based on structural metrics, this may also be flagged in the BOM compliance report 98.)
Cheng (US 2021/0027105 A1) – (abstract: An image-recognition method is provided. The method includes the following steps: receiving structured data, wherein the structured data includes training-set data and testing-set data, and the structured data includes a plurality of groups, and each group includes one or more types, and each type includes a plurality of check-point images; training an artificial-intelligence (AI) model using the training-set data; inputting the testing-set data into the AI model to obtain a model evaluation of the AI model; and determining one or more first types with a lower overall recognition rate or a lower confidence level in the structured data, and deletes or corrects the check-point images in the one or more first types to update the structured data.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629